DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on September 3, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered. 

Allowable Subject Matter
Claims 103-122 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Feller (WO 2017/059082) with US 2018/0243976 used for citation purposes.

Summary of claim 103:
A method of producing a polymerized item, the method comprising:

b)    irradiating said composition with an intensity-patterned image comprising a plurality of pixels, wherein said plurality of pixels comprises pixels providing a first wavelength of light at more than two intensities,
wherein irradiating said composition with said first wavelength of light produces an initiating species from the photoinitiator and 
wherein said initiating species polymerizes polymerizable monomers to produce at least a portion of a polymerized item.

Summary of claim 114:
A method of producing a polymerized item, the method comprising
a)    providing a composition comprising a polymerizable monomer, a photoinitiator, and a photoinhibitor;
b)    irradiating said composition with a first wavelength of light to produce a dead zone comprising an inhibiting species produced from the photoinhibitor; and
c)    irradiating said composition with a second wavelength of light to produce an initiating species from the photoinitiator above the dead zone, wherein said
initiating species polymerizes polymerizable monomers to produce at least a portion of a polymerized item, wherein one or both of
i)    irradiating said composition with a first wavelength of light comprises irradiating said composition with a first light intensity-patterned image 
ii)    irradiating said composition with a second wavelength of light comprises irradiating said composition with a second light intensity-patterned image comprising a second plurality of pixels, wherein said second plurality of pixels comprises pixels providing said second wavelength of light at more than two intensities.

Feller teaches a method of forming a three-dimensional object (abstract) that contains stripes containing a plurality of pixels wherein the bold stipes identify pixels delivering high intensity depletion wavelength exposure and the light stripes (in figure 3) identify pixels delivering low intensity depletion wavelength exposure (0017) wherein one region polymerizes and the other does not in order to make a shape (0017).  However, Feller does not teach or fairly suggest the claimed method for producing a polymerized item wherein the pixels provide a single wavelength of light at more than 2 intensities.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763